UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1624


MARTA ORTIZ GOMEZ, a/k/a Carmelina Coc Yat,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: December 19, 2017                                      Decided: January 8, 2018


Before WILKINSON, WYNN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Daniel Christmann, CHRISTMANNLEGAL, Charlotte, North Carolina, for Petitioner.
Chad A. Readler, Acting Assistant Attorney General, Stephen J. Flynn, Assistant Director,
Annette M. Wietecha, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Marta Ortiz Gomez, a native and citizen of Guatemala, petitions for review of an

order of the Board of Immigration Appeals (Board) dismissing her appeal from the

immigration judge’s denial of her requests for asylum, withholding of removal, and

protection under the Convention Against Torture. We have thoroughly reviewed the

record, including the transcript of Ortiz Gomez’s merits hearing and all supporting

evidence. We conclude that the record evidence does not compel a ruling contrary to any

of the administrative factual findings, see 8 U.S.C. § 1252(b)(4)(B) (2012), and that

substantial evidence supports the Board’s decision, see INS v. Elias-Zacarias, 502 U.S.
478, 481 (1992).

       Accordingly, we deny the petition for review for the reasons stated by the Board.

In re Ortiz Gomez (B.I.A. Apr. 14, 2017). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                      PETITION DENIED




                                            2